h EDWARDS, J.,
dissents.
In .its determination that the Association has the right to enter the appellants’ unit in order to perform remediation services, the trial court effectively determines some of the merits of the appellants’ underlying suit for damages and breach of contract: for example, on the .adequacy of the response of Hanover. Further, in my opinion, the additional issues raised by the Caraccis regarding the Association’s ability to contract with the mold remediation company, as well as the contents and legality of the contract, directly affects the.merits of the injunction. Deciding that the Association has the right to enter and begin repairs begs the question of the legality of the contract, and the Caraccis’ right to repair the damage according to their own experts.
I believe that the suit filed by -the Carac-cis should have been tried along with the trial on the preliminary injunction, for a full determination of all the issues. For these reasons, I respectfully dissent.